THE COURT.
The defendant gave notice of appeal “from the judgment and sentence herein rendered on the 19th day of December 1930 ’ ’. The record shows that no judgment has been pronounced or entered, unless the probation order of December 19th, including the conditions recited in said order, may be construed into a judgment from which an appeal may be taken.
But it further appears that during the pendency of this appeal, and on the eighteenth day of May, 1931, the trial court modified its order of probation and directed defendant’s immediate release from custody. Apparently the questions presented upon the appeal have become moot, even if the order was one from which defendant had a right of appeal.
It is therefore ordered that the appeal be, and the same is, hereby dismissed.